Exhibit 10.45

SECURITY AGREEMENT

THIS SECURITY AGREEMENT (this “Agreement”) is made and entered into as of
May 29, 2015 by Authentidate Holding Corp., a Delaware corporation (the
“Company”) and the holders of the Company’s Senior Secured Convertible
Debentures (the “Debentures”) issued from time to time under the Purchase
Agreement (defined below) (each, a “Secured Party” and together, the “Secured
Parties”). This Agreement is being executed and delivered by the Company and the
Secured Parties in connection with that certain Securities Purchase Agreement,
dated as of the date first set forth above (the “Purchase Agreement”), by and
among the Company and the Secured Parties. Capitalized terms used herein and not
otherwise defined herein shall have the respective meanings set forth in the
Purchase Agreement.

W I T N E S S E T H:

WHEREAS, pursuant to the terms of the Purchase Agreement, the Secured Parties
have agreed to purchase from the Company, and the Company has agreed to sell to
the Secured Parties, the Debentures, pursuant to the terms of the Purchase
Agreement;

WHEREAS, the Company shall derive substantial direct and/or indirect benefits
from the transactions contemplated by the Purchase Agreement; and

WHEREAS, in order to induce the Secured Parties to extend the loans evidenced by
the Debentures, the Company has agreed to execute and deliver to the Secured
Parties this Agreement and to grant the security interests described herein to
secure the prompt payment, performance and discharge in full of all of the
Company’s obligations under the Debentures.

NOW, THEREFORE, in consideration of the foregoing, the covenants set forth
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Secured Party and the Company hereby
agree as follows.

SECTION I

DEFINITIONS

Section 1. Certain Definitions. As used in this Agreement, the following terms
shall have the meanings set forth in this Section 1. Terms used but not
otherwise defined in this Agreement that are defined in Article 9 of the UCC
(such as “account”, “chattel paper”, “commercial tort claim”, “deposit account”,
“document”, “equipment”, “fixtures”, “general intangibles”, “goods”,
“instruments”, “inventory”, “investment property”, “letter-of-credit rights”,
“proceeds” and “supporting obligations”) shall have the respective meanings
given such terms in Article 9 of the UCC.

(a) “Collateral” means the collateral in which the Secured Parties are granted a
security interest by this Agreement and which consists of the following personal
property of the Company, whether presently owned or existing or hereafter
acquired or coming into existence, wherever situated, and all additions and
accessions thereto and all substitutions and replacements thereof, and all
proceeds, products and accounts thereof, including, without limitation, all
proceeds from the sale or transfer of the Collateral and of insurance covering
the same and of any tort claims in connection therewith:

(i) Those assets of the Company that comprise the Company’s “Inscrybe Referral
and Order Management” and “Inscrybe Hospital Discharge” solutions, including,
without limitation, (A) all equipment, computers, appliances, wherever situated,
together with all documents of title and documents representing the same, all
additions and accessions thereto, replacements therefor, all parts therefor, and
all substitutes for any of the foregoing and all other items used in connection
with the foregoing solutions



--------------------------------------------------------------------------------

and all improvements thereto; and (B) all contract rights and other general
intangibles, including, without limitation, all licenses, computer software
(whether “off-the-shelf”, licensed from any third party or developed by the
Company), computer software development rights, goodwill, trademarks, service
marks, trade styles, trade names, patents, patent applications, copyrights and
other rights to Intellectual Property used in connection with the solutions
described in clause (a)(i) of this paragraph; and (C) all the products and
proceeds of all of the foregoing Collateral set forth above.

Notwithstanding the foregoing, none of the following items will be included in
the Collateral: (a) assets if the granting of a security interest in such asset
would (I) be prohibited by applicable law (but proceeds and receivables thereof,
the assignment of which is expressly deemed effective under the UCC, shall not
be deemed excluded from the Collateral regardless of such prohibition), or (II)
be prohibited by contract (except to the extent such prohibition is overridden
by UCC Section 9-408) (but proceeds and receivables thereof shall not be deemed
excluded from the Collateral regardless of such prohibition); (b) any property
and assets, the pledge of which would require approval, license or authorization
of any governmental body, unless and until such consent, approval, license or
authorization shall have been obtained or waived provided that the Company has
used commercially reasonable efforts to obtain or waive such consent, approval,
license or authorization; (c) assets in circumstances where Collateral Agent
reasonably determines that the cost, burden or consequences (including adverse
tax consequences) of obtaining or perfecting a security interest in such assets
is excessive in relation to the practical benefit afforded thereby; provided,
however, that to the extent permitted by applicable law, this Agreement shall
create a valid security interest in such asset and, to the extent permitted by
applicable law, this Agreement shall create a valid security interest in the
proceeds of such asset.

(b) “Indebtedness” means (x) any liabilities for borrowed money or amounts
(other than trade accounts payable, accrued expenses or deferred revenue
incurred in the ordinary course of business), (y) all guaranties, endorsements
and other contingent obligations in respect of indebtedness of others, whether
or not the same are or should be reflected in the Company’s consolidated balance
sheet (or the notes thereto), except guaranties by endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of business; and (z) the present value of any lease payments due under
leases required to be capitalized in accordance with GAAP; provided, further,
however, that in no event shall the term Indebtedness include the capital stock
surplus, retained earnings, minority interests in the common stock of
subsidiaries, operating lease obligations, reserves for deferred income taxes
and investment credits, other deferred credits or reserves.

(c) “Intellectual Property” means the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including,
without limitation, (i) all copyrights arising under the laws of the United
States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished, all
registrations and recordings thereof, and all applications in connection
therewith, including, without limitation, all registrations, recordings and
applications in the United States Copyright Office, (ii) all letters patent of
the United States, any other country or any political subdivision thereof, all
reissues and extensions thereof, and all applications for letters patent of the
United States or any other country and all divisions, continuations and
continuations-in-part thereof, (iii) all trademarks, trade names, corporate
names, company names, business names, fictitious business names, trade dress,
service marks, logos, domain names and other source or business identifiers, and
all goodwill associated therewith, now existing or hereafter adopted or
acquired, all registrations and recordings thereof, and all applications in
connection therewith, whether in the United States Patent and Trademark Office
or in any similar office or agency of the United States, any State thereof or
any other country or any political subdivision thereof, or otherwise, and all
common law rights related thereto, (iv) all trade secrets arising under the laws
of the United States, any other country or any political subdivision thereof,
(v) all rights to obtain any reissues, renewals or extensions of the foregoing,
(vi) all licenses for any of the foregoing, and (vii) all causes of action for
infringement of the foregoing.

 

2



--------------------------------------------------------------------------------

(c) “Liens” means any lien, charge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction, other than restrictions
imposed by securities laws.

(d) “Majority in Interest” shall mean the holders of fifty-one percent (51%) or
more of the then outstanding principal amount of all then outstanding Debentures
at the time of such determination.

(e) “Material Adverse Effect” shall have the meaning ascribed to such term in
the Purchase Agreement.

(f) “Obligations” means all of the liabilities and obligations (primary,
secondary, direct, contingent, sole, joint or several) due or to become due, or
that are now or may be hereafter contracted or acquired, or owing to, of the
Company to the Secured Parties, including, without limitation, all obligations
under this Agreement and the Debentures, whether now or hereafter existing,
voluntary or involuntary, direct or indirect, absolute or contingent, liquidated
or unliquidated, whether or not jointly owed with others, and whether or not
from time to time decreased or extinguished and later increased, created or
incurred, and all or any portion of such obligations or liabilities that are
paid, to the extent all or any part of such payment is avoided or recovered
directly or indirectly from any of the Secured Parties as a preference,
fraudulent transfer or otherwise as such obligations may be amended,
supplemented, converted, extended or modified from time to time. Without
limiting the generality of the foregoing, the term “Obligations” shall include,
without limitation: (i) principal of, and interest on the Debentures and the
loans extended pursuant thereto; (ii) any and all other fees, indemnities,
costs, obligations and liabilities of the Company from time to time under or in
connection with this Agreement or the Debentures; and (iii) all amounts
(including but not limited to post-petition interest) in respect of the
foregoing that would be payable but for the fact that the obligations to pay
such amounts are unenforceable or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding involving the Company.

(g) “Permitted Indebtedness” shall have the meaning ascribed to such term as set
forth in the Purchase Agreement.

(h) “Permitted Liens” shall have the meaning ascribed to such term as set forth
in the Purchase Agreement.

(i) “Prior Notes” means instruments evidencing Indebtedness issued by the
Company prior to the date of this Agreement, as such instruments may be amended
to date, and any deferrals, renewals or extensions thereof, and any notes or
other instruments or evidences of Indebtedness issued in respect of or in
exchange thereof.

(j) “Subsidiary” means, in respect of any Person, any corporation, association,
partnership or other business entity of which more than 50% of the total voting
power of shares of capital stock or other interests (including partnership
interests) entitled (without regard to the occurrence of any contingency) to
vote in the election of directors, managers, general partners or trustees
thereof is at the time owned or controlled, directly or indirectly, by (i) such
Person; (ii) such Person and one or more Subsidiaries of such Person; or
(iii) one or more Subsidiaries of such Person.

(k) “UCC” means the Uniform Commercial Code of the State of New Jersey and or
any other applicable law of any state or states which has jurisdiction with
respect to all, or any portion of, the Collateral or this Agreement, from time
to time.

 

3



--------------------------------------------------------------------------------

SECTION II

COLLATERAL; OBLIGATION SECURED

Section 2.1 Grant and Description. In order to secure the full and complete
payment and performance of the Obligations when due, the Company hereby grants
to the Collateral Agent (as defined below) for the benefit of each Secured
Party, subject to the Permitted Liens, a first priority security interest in all
of the Company’s rights, titles, and interests in and to the Collateral (the
“Security Interest”) and subject to the Permitted Liens, pledges, collaterally
transfers, and assigns the Collateral to the Collateral Agent for the benefit of
the Secured Parties, all upon and subject to the terms and conditions of this
Security Agreement; provided, however, that the Collateral Agent and each
Secured Party shall subordinate from time to time upon the Company’s request its
Security Interests granted in such Collateral to any Lien(s) granted by the
Company or any of its Subsidiaries to unaffiliated third parties which
constitutes Permitted Liens contemplated within clauses (h) through (j) of the
definition of Permitted Liens. If the grant, pledge, or collateral transfer or
assignment of any specific item of the Collateral is expressly prohibited by any
contract or by law, then the Security Interest created hereby nonetheless
remains effective to the extent allowed by such contract, the UCC or other
applicable laws, but is otherwise limited by that prohibition. The Security
Interest granted herein shall terminate in accordance with Section 8.1 hereof.

Section 2.2 Financing Statements; Further Assurances.

(a) The Secured Parties hereby: (i) designate the Lead Investor as the
representative of the Secured Parties (the “Collateral Agent”) to act on behalf
of the Secured Parties as their representative in accordance with the terms of
the Security Agreement with respect to the filing of any initial financing
statements and amendments thereto, and any termination statements thereof;
(ii) agree and consent that the Collateral Agent be named as the sole secured
party on any and all financing statements and security agreements filed pursuant
to this Security Agreement for the ratable benefit of all the Secured Parties;
and (iii) agree that the Collateral Agent is authorized to file any and all
terminations of such financing statements at such time or times as it determines
is appropriate pursuant to the Security Agreement.

(b) As soon as practicable following the execution and delivery of this
Agreement and upon the authorization of the Collateral Agent on behalf of the
Secured Parties, the Company shall:

(i) file with the State of Delaware and any other offices that the Collateral
Agent may reasonably request in writing an initial financing statement that
(i) indicates the Collateral in a manner consistent with the definition of the
term “Collateral” as contained in this Agreement, and (ii) contains any other
information required by Article 9 of the UCC of the state or such jurisdiction
for the sufficiency or filing office acceptance of any financing statement or
amendment, including whether the Company is an organization, the type of
organization, and any organization identification number issued to the Company;

(ii) file with the U.S. Patent and Trademark Office, such financing statements
and/or patent security agreements in the form necessary to record the Liens
granted hereunder on the Company’s patents and patent applications; and

(iii) upon the reasonable request of the Collateral Agent, file such additional
financing statements and other documents, including amendments to the financing
statements, in order to maintain the Liens in the Collateral.

 

4



--------------------------------------------------------------------------------

(c) Until the Obligations are paid and performed in full, the Company covenants
and agrees that it will, at its own expense and upon the request of the Majority
in Interest or the Collateral Agent, but in all cases subject to the rights of
the grantees of the Permitted Liens: (i) after an Event of Default, file or
cause to be filed such applications and take such other actions as the Majority
in Interest or a duly appointed Collateral Agent may reasonably request to
obtain the consent or approval of any governmental authority to the rights of
the Secured Parties and the Collateral Agent hereunder, including, without
limitation, the right to sell all the Collateral upon an Event of Default
without additional consent or approval from such governmental authority;
(ii) from time to time, either before or after an Event of Default, promptly
execute and deliver to the duly appointed Collateral Agent all such other
assignments, certificates, supplemental documents, and financing statements, and
do all other acts or things as the Majority in Interest or duly appointed
Collateral Agent may reasonably request in order to more fully create, evidence,
perfect, continue, and preserve the priority of the Security Interest and to
carry out the provisions of this Agreement; and (iii) either before or after an
Event of Default, pay all filing fees in connection with any financing,
continuation, or termination statement or other instrument with respect to the
Security Interest.

Section 2.3 Priority. The Secured Parties and Collateral Agent hereby covenant
and agree with the Company that the Company has granted and may subsequently
grant, from time to time, Permitted Liens and that the security interest granted
to the Secured Parties and the Collateral Agent in the Collateral hereunder is
(i) subordinated to the respective Permitted Liens in the Collateral that was
granted and remains outstanding immediately prior to the date hereof (the
“Senior Permitted Liens”) or as contemplated in Section 2.1, above; (ii) senior
to other Liens granted by the Company in the Collateral after the date hereof;
and (iii) that as between all Secured Parties, the Security Interest granted to
each Secured Party under this Agreement is pari passu with the Security
Interests of the other Secured Parties; provided, however, that the portion of
each Secured Party’s Security Interest that corresponds to the portion of its
Subscription Amount paid by surrendering and cancelling Prior Notes pursuant to
the Purchase Agreement shall be subordinated to the Security Interests held by
it and the other Secured Parties that correspond to the Subscription Amounts
paid in cash. The priorities specified herein are applicable irrespective of the
time, order or method of attachment or perfection of security interests or the
time or order of filing of financing statements. The Secured Parties agree not
to seek to challenge, to avoid, to subordinate or to contest or directly or
indirectly to support any other Person in challenging, avoiding, subordinating
or contesting in any judicial or other proceeding, including, without
limitation, any proceeding involving the Company, the priority, validity,
extent, perfection or enforceability of any Senior Permitted Liens in all or any
part of the Collateral. The Secured Parties further covenant and agree that they
shall not, and they shall not instruct, authorize or otherwise permit or consent
to allowing the Collateral Agent to, take any action that is in violation of, or
inconsistent with, the provisions of this section.

SECTION III

COVENANTS

Section 3.1 Duties of the Company Regarding Collateral. At all times from and
after the date hereof and until the Debentures have been paid in full (including
if such Debentures shall have been converted into the Common Stock of the
Company in accordance with their terms) or this Agreement is sooner terminated,
the Company agrees that it shall:

(a) Preserve the Collateral in good condition and order (ordinary wear and tear
excepted) and not permit it to be abused or misused;

(b) Not allow any of the Collateral to be affixed to real estate, except for any
property deemed to be fixtures;

 

5



--------------------------------------------------------------------------------

(c) Maintain good and complete title to the Collateral subject only to Permitted
Liens;

(d) Keep the Collateral free and clear at all times of all Liens other than
Permitted Liens;

(e) Take or cause to be taken such acts and actions as shall be necessary or
appropriate to assure that each Secured Party’s security interest in the
Collateral (other than the Permitted Liens) not become subordinate to or on
parity with the security interests, Liens or claims of any other Person;

(f) Except as permitted pursuant to this Agreement, refrain from selling,
assigning or otherwise disposing of any of the Collateral or moving or removing
any of the Collateral, without obtaining the prior written consent of the
Collateral Agent, or until all of the Obligations have been fully performed and
paid in full; provided, however, that concurrently with any disposition
permitted by this Section 3.1, (x) the security interest granted hereby shall
automatically be released from the Collateral so disposed, and (y) the security
interest shall continue in the Proceeds (as defined in the UCC) of such
Collateral or any property purchased with such Proceeds; and provided further,
that, the Secured Parties shall execute and deliver, at the Company’s sole cost
and expense, any releases or other documents reasonably requested by the
Company, that are in form and substance reasonably acceptable to the executing
party, confirming the release of the security interest in that portion of the
Collateral that is the subject of a disposition permitted by this Section 3.1;

(g) Except in the ordinary course of business, the Company may not (i) transfer,
pledge, hypothecate, encumber, license, sell or otherwise dispose of any of the
Collateral (except for non- exclusive licenses granted by the Company in its
ordinary course of business and sales of inventory or obsolete capital equipment
by the Company in its ordinary course of business) without the prior written
consent of either the Collateral Agent or a Majority in Interest or (ii) consign
any of its inventory which constitutes any part of the Collateral, or sell any
of its inventory which constitutes any part of the Collateral on bill and hold,
sale or return, sale on approval, or other conditional terms of sale without the
consent of the Collateral Agent which shall not be unreasonably withheld.

(h) Promptly provide to the Secured Parties such financial statements, reports,
lists and schedules related to the Collateral and any other information relating
to the Collateral as the Collateral Agent may reasonably request from time to
time;

(i) Maintain, at the place where the Company is entitled to receive notices
under the Debentures, a current record of where all material Collateral is
located, permit representatives of the duly appointed Collateral Agent at any
time, upon reasonable prior written notice during normal business hours to
inspect and make abstracts from such records (provided, that so long as no Event
of Default exists, Collateral Agent shall conduct such inspections no more
frequently than semi-annually);

(j) Within three (3) Business Days notify each Secured Party if any Event of
Default (as hereinafter defined) occurs; and

(k) In accordance with prudent business practices, endeavor to collect or cause
to be collected from each account debtor under its accounts, as and when due,
any and all amounts owing under such accounts.

 

6



--------------------------------------------------------------------------------

For purposes of clarity, nothing in this Agreement, including without limitation
the restrictions set forth in Section 3.1(f) of this Agreement, shall be
construed as restricting the Company and its Subsidiaries from (I) granting
licenses or sublicenses to any of the Collateral which constitutes Intellectual
Property; (II) from licensing, selling, leasing or renting, directly or
indirectly, any inventory or other property sold or disposed of in the ordinary
course of business and on ordinary business terms); (III) from engaging in joint
ventures, strategic alliances or other similar arrangements for bona fide
business purposes consistent with industry practices; (IV) from utilizing the
cash generated from the Company’s business operations in accordance with the
business judgment of management or the board of directors; or (V) from entering
into transactions contemplated by the definition of Permitted Liens.

Section 3.2 Duties with Respect to Intellectual Property. At all times from and
after the date hereof and until the Debentures have been paid in full (including
if such Debentures shall have been converted into the Common Stock of the
Company in accordance with their terms) or this Agreement is sooner terminated,
the Company agrees that it shall:

(a) Except to the extent that failure to act cannot reasonably be expected to
have a Material Adverse Effect, take all commercially reasonable steps necessary
to (x) maintain the validity and enforceability of any Collateral that
constitutes Intellectual Property in full force and effect and (y) pursue the
application, obtain the relevant registration and maintain the registration of
each of its patents, trademarks and copyrights that is part of the Collateral,
including, without limitation, by the payment of required fees and taxes, the
filing of responses to office actions issued by the U.S. Patent and Trademark
Office, the U.S. Copyright Office or other governmental authorities, the filing
of applications for renewal or extension, the filing of affidavits, the filing
of divisional, continuation, continuation-in-part, reissue and renewal
applications or extensions, the payment of maintenance fees and the
participation in interference, reexamination, opposition, cancellation,
infringement and misappropriation proceedings.

(b) Except to the extent that failure to act cannot reasonably be expected to
have a Material Adverse Effect, not do or permit any act or knowingly omit to do
any act whereby any of its Intellectual Property that is part of the Collateral
may lapse, be terminated, or become invalid or unenforceable or placed in the
public domain (or in case of a trade secret, lose its competitive value).

(c) Except to the extent that failure to act cannot reasonably be expected to
have a Material Adverse Effect, take all commercially reasonable steps to
preserve and protect each item of its Intellectual Property that is part of the
Collateral, including, without limitation, maintaining the quality of any and
all products or services used or provided in connection with any of the
trademarks, consistent with the quality of the products and services as of the
date hereof, and taking all commercially reasonable steps necessary to ensure
that all licensed users of any of the Trademarks abide by the applicable
license’s terms with respect to the standards of quality.

Notwithstanding the foregoing provisions of this Section 3.2 or anything to the
contrary elsewhere in this Security Agreement, nothing in this Security
Agreement shall prevent the Company or its Subsidiaries from discontinuing the
use or maintenance of any of its Intellectual Property, the enforcement of its
license agreements or the pursuit of actions against infringers, if they
determine in its reasonable business judgment that such discontinuance is
desirable in the conduct of its business.

Section 3.3 Other Encumbrances. At all times after the date hereof and until
such time as there are no Obligations due to the Secured Parties or this
Agreement is sooner terminated, the Company shall, subject to the rights of the
holders of the Permitted Liens: (i) defend its title to, and each Secured
Party’s interest in, the Collateral against all claims, (ii) take any action
necessary to remove any encumbrances on the Collateral other than Permitted
Liens, and (iii) defend the right, title and interest of each Secured Party in
and to any of the Company’s rights in the Collateral.

 

7



--------------------------------------------------------------------------------

Section 3.4 Change Name or Location. At all times after the date hereof and
until such time as there are no Obligations due to the Secured Parties or this
Agreement is sooner terminated, the Company shall not, except upon 10 days’
prior written notice to the Secured Parties, change its company name or conduct
its business under any name other than that set forth herein or change its
jurisdiction of organization or incorporation, chief executive office, place of
business from the current location.

SECTION IV

REPRESENTATIONS AND WARRANTIES

The Company represents and warrants to each Secured Party as follows:

Section 4.1 Title to Collateral. The Company is the owner of and has good and
marketable title to, or has a valid and subsisting leasehold interest in, all of
the Collateral.

Section 4.2 No Other Encumbrances. Other than the Permitted Liens, the Company
has not granted, nor will it grant, a security interest in the Collateral to any
other individual or entity, and to the actual knowledge of the Company, such
Collateral is free and clear of any mortgage, pledge, lease, trust, bailment,
lien, security interest, encumbrance, charge or other arrangement, other than
the Permitted Liens.

Section 4.3 Authority; Enforceability. The execution, delivery and performance
of this Agreement by the Company does not: (i) violate any of the provisions of
the Certificate of Incorporation or By-laws of the Company or any judgment,
decree, order or award of any court, governmental body or arbitrator or any
applicable law, rule or regulation applicable to the Company; or (ii) subject to
the Collateral Agent’s and each Secured Party’s performance of its respective
obligations under any subordination agreements with respect to Permitted Liens
or Permitted Indebtedness, conflict with, or constitute a default (or an event
that with notice or lapse of time or both would become a default) under, or give
to others any rights of termination, amendment, acceleration or cancellation
(with or without notice, lapse of time or both) of, any agreement, credit
facility, debt or other instrument (evidencing the Company’s debt or otherwise)
or other understanding to which the Company is a party or by which any property
or asset of the Company is bound or affected. The Company has the authority and
capacity to perform its obligations hereunder, and this Agreement is the valid
and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as the enforceability thereof may be limited
by bankruptcy, insolvency or other similar laws of general application affecting
the enforcement of creditors’ rights or general equitable principles, whether
applied in law or equity.

Section 4.4 Company Name; Place of Business; Location of Collateral. The
Company’s true and correct company name, all trade name(s) under which it
conducts its business, its jurisdiction of organization or incorporation and
each of its chief executive offices, its place(s) of business and the locations
of the Collateral or records relating to the Collateral are set forth in
Schedule I hereto. The Company’s place of business and chief executive office is
where the Company is entitled to receive notices hereunder; the present and
foreseeable location of the Company’s books and records concerning any of the
Collateral that is accounts is as set forth on Schedule I hereto, and the
location of all other Collateral, including, without limitation, the Company’s
inventory and equipment is as set forth on Schedule I hereto.

Section 4.5 Perfection; Security Interest. This Agreement creates in favor of
the Collateral Agent, for the benefit of the Secured Parties, a valid security
interest in the Collateral, subject only to Permitted Liens securing the payment
and performance of the Obligations. For Collateral in which the Security
Interest may be perfected by the filing of financing statements, once those
financing statements

 

8



--------------------------------------------------------------------------------

have been properly filed in the appropriate jurisdictions, the Security Interest
in such Collateral will be fully perfected, subject only to Permitted Liens.
Other than the financing statements and with respect to this Agreement, to the
actual knowledge of the Company, there are no other financing statements or
control agreements covering any Collateral, other than those evidencing
Permitted Liens.

SECTION V

EVENTS OF DEFAULT

Section 5.1 Events of Default Defined. The occurrence of any of the following
events prior to the termination or expiration of this Agreement shall constitute
an event of default under this Agreement (each, an “Event of Default”):

(a) The failure of the Company to perform or comply in a material respect with
any act, duty or obligation required to be performed under this Agreement if
such failure is not remedied within ten (10) business days after the Company
receives written notice of such failure from the Majority in Interest or a duly
appointed Collateral Agent or thirty (30) days after the occurrence thereof;

(b) If any of the representations or warranties of the Company set forth in this
Agreement shall prove to have been incorrect in any material respect when made,
or becomes incorrect in any material respect and, if subject to cure, is not
cured within ten (10) business days after the Company receives written notice
thereof from the Collateral Agent or within thirty (30) days after the Company
becomes aware, and immediately notifies the Collateral Agent, of any such
incorrectness;

(c) If any material portion of the Collateral shall be damaged, destroyed or
otherwise lost and such damage, destruction or loss is not covered by insurance;
or

(d) If an “Event of Default” as defined in the Debentures shall have occurred
and is continuing.

Section 5.2 Rights and Remedies Upon Default. If an Event of Default exists and
is continuing, the Collateral Agent shall, at its election (but subject to
Section 7 below and to the terms and conditions of the Transaction Documents),
exercise any and all rights available to a secured party under the UCC, in
addition to any and all other rights afforded by the Transaction Documents, at
law, in equity, or otherwise, including, without limitation, (a) requiring the
Company to assemble all or part of the Collateral and make it available to the
Collateral Agent at a place to be designated by the Collateral Agent which is
reasonably convenient to the Collateral Agent and the Company, (b) surrendering
any policies of insurance on all or part of the Collateral and receiving and
applying the unearned premiums as a credit on the Obligation, (c) applying by
appropriate judicial proceedings for appointment of a receiver for all or part
of the Collateral (and the Company hereby consents to any such appointment),
(d) applying to the Obligation any cash held by Collateral Agent under this
Security Agreement, and (e) as legally permissible, selling, reselling,
assigning and delivering or granting a license to use or otherwise dispose of
the Collateral or any part thereof, in one or more parcels at public or private
sale, at any of the Collateral Agent’s offices or elsewhere, for cash, on credit
or for future delivery, and upon such other terms as the Collateral Agent may
deem commercially reasonable.

Section 5.3 Notice. Reasonable notification of the time and place of any public
sale of the Collateral, or reasonable notification of the time after which any
private sale or other intended disposition of the Collateral is to be made,
shall be sent to the Company, the holders of Permitted Liens, and to any other
person or entity entitled to notice under the UCC. It is agreed that notice sent
or given not less than ten calendar days prior to the taking of the action to
which the notice relates is reasonable notification and notice for the purposes
of this subparagraph.

 

9



--------------------------------------------------------------------------------

Section 5.4 Application of Proceeds. The Collateral Agent shall apply the
proceeds of any sale or other disposition of the Collateral hereunder in the
following order: first, to the payment of all expenses incurred in retaking,
holding, and preparing any of the Collateral for sale(s) or other disposition,
in arranging for such sale(s) or other disposition, and in actually selling or
disposing of the same (all of which are part of the Obligation); second, toward
repayment of amounts expended by the Collateral Agent in so acting hereunder;
and third, toward payment of the balance of the Obligations in the order and
manner as the Collateral Agent determines in its sole discretion. Any surplus
remaining shall be delivered to the Company or as a court of competent
jurisdiction may direct. If the proceeds are insufficient to pay the Obligations
in full, then the Company shall remain liable for any deficiency.

Section 5.5 Compliance with Other Laws. The Collateral Agent shall comply with
any applicable state or federal laws in connection with a disposition of the
Collateral and compliance will not be considered to adversely affect the
commercial reasonableness of any sale of the Collateral.

SECTION VI

ADDITIONAL REMEDIES

Section 6.1 Additional Remedies. If an Event of Default exists and is
continuing, the Company shall:

(a) Endorse any and all documents evidencing any Collateral (other than any
Collateral if and to the extent subject to the Permitted Liens) in accordance
with the instructions provided by the Collateral Agent, and notify any payor
that said documents have been so endorsed and that all sums due and owing
pursuant to them should be paid directly to such Secured Party, or as otherwise
instructed by the Collateral Agent;

(b) Turn over to the Collateral Agent, or as otherwise instructed by the
Collateral Agent, copies of all documents evidencing any right to collection of
any sums due to the Company arising from or in connection with any of the
Collateral;

(c) Take any action reasonably required by a Secured Party with reference to the
Federal Assignment of Claims Act; and

(d) Keep all of its books, records, documents and instruments relating to the
Collateral in such manner as the Secured Parties may require.

SECTION VII

COLLATERAL AGENT

Section 7.1 Appointment. The Secured Parties, by their acceptance of the
benefits of the Agreement, hereby agree that the Lead Investor shall act as
their representative in accordance with the terms of this Agreement (the
“Collateral Agent”). The Secured Parties agree that such appointment of the Lead
Investor, and, following a resignation of the Lead Investor as Collateral Agent,
appointment by the act of the Majority in Interest of new Collateral Agent,
shall be sufficient in all respects to rightfully appoint the Collateral Agent
hereunder. Each Secured Party (whether or not a signatory hereto) shall be
deemed irrevocably (a) to consent to the appointment of Collateral Agent as its
agent hereunder, (b) to confirm that the Collateral Agent shall have the
authority to act as the exclusive agent of such Person for the enforcement of
any provisions of this Agreement against the Company, the exercise of remedies
hereunder and the giving or withholding of any consent or approval hereunder
relating to any Collateral or the Company’s obligations with respect thereto,
(c) to agree that it shall not take any action to enforce

 

10



--------------------------------------------------------------------------------

any provisions of this Agreement against the Company, to exercise any remedy
hereunder or to give any consents or approvals hereunder except as expressly
provided in this Agreement or in the Debentures and (d) to agree to be bound by
the terms of this Agreement. The appointment of the Lead Investor as Collateral
Agent shall continue until the resignation of the Lead Investor, at which time a
Majority in Interest shall appoint a new Collateral Agent. The Collateral Agent
may perform any of its duties hereunder by or through its agents or employees.

Section 7.2 Nature of Duties. The Collateral Agent shall have no duties or
responsibilities except those expressly set forth in this Agreement or in
another agreement entered into among the Company, the Majority in Interest and
such Collateral Agent. Neither the Collateral Agent nor any of its partners,
members, shareholders, officers, directors, employees or agents shall be liable
for any action taken or omitted by it as such under the Agreement or in
connection herewith, be responsible for the consequence of any oversight or
error of judgment or answerable for any loss, unless caused solely by its or
their gross negligence or willful misconduct as determined by a final judgment
(not subject to further appeal) of a court of competent jurisdiction. The duties
of the Collateral Agent shall be mechanical and administrative in nature; the
Collateral Agent shall not have by reason of the Agreement or any other
Transaction Document a fiduciary relationship in respect of the Company or any
Secured Party; and nothing in the Agreement or any other Transaction Document,
expressed or implied, is intended to or shall be so construed as to impose upon
the Agent any obligations in respect of the Agreement or any other Transaction
Document except as expressly set forth herein and therein.

Section 7.3 Lack of Reliance on the Collateral Agent. Independently and without
reliance upon the Collateral Agent, each Secured Party, to the extent it deems
appropriate, has made and shall continue to make (i) its own independent
investigation of the financial condition and affairs of the Company and its
subsidiaries in connection with such Secured Party’s investment in the Company,
the creation and continuance of the Obligations, the transactions contemplated
by the Transaction Documents, and the taking or not taking of any action in
connection therewith, and (ii) its own appraisal of the creditworthiness of the
Company and its subsidiaries, and of the value of the Collateral from time to
time, and the Collateral Agent shall have no duty or responsibility, either
initially or on a continuing basis, to provide any Secured Party with any
credit, market or other information with respect thereto, whether coming into
its possession before any Obligations are incurred or at any time or times
thereafter. The Collateral Agent shall not be responsible to the Company or any
Secured Party for any recitals, statements, information, representations or
warranties herein or in any document, certificate or other writing delivered in
connection herewith, or for the execution, effectiveness, genuineness, validity,
enforceability, perfection, collectibility, priority or sufficiency of the
Agreement or any other Transaction Document, or for the financial condition of
the Company or the value of any of the Collateral, or be required to make any
inquiry concerning either the performance or observance of any of the terms,
provisions or conditions of the Agreement or any other Transaction Document, or
the financial condition of the Company, or the value of any of the Collateral,
or the existence or possible existence of any default or Event of Default under
the Agreement, the Debentures or any of the other Transaction Documents.

Section 7.4 Certain Rights of the Collateral Agent. The Collateral Agent shall
have the right to take any action with respect to the Collateral permitted by
this Agreement, on behalf of all of the Secured Parties. To the extent
practical, the Collateral Agent shall request instructions from the Secured
Parties with respect to any material act or action (including failure to act) in
connection with the Agreement or any other Transaction Document, and shall be
entitled to act or refrain from acting in accordance with the instructions of a
Majority in Interest; if such instructions are not provided despite the
Collateral Agent’s request therefor, the Collateral Agent shall be entitled to
refrain from such act or taking such action, and if such action is taken, shall
be entitled to appropriate indemnification from the Secured Parties in respect
of actions to be taken by the Collateral Agent; and the Collateral Agent shall
not incur liability to any person or entity by reason of so refraining. Without
limiting the foregoing, (a) no Secured Party shall have any

 

11



--------------------------------------------------------------------------------

right of action whatsoever against the Collateral Agent as a result of the
Collateral Agent acting or refraining from acting hereunder in accordance with
the terms of the Agreement or any other Transaction Document, and the Company
shall have no right to question or challenge the authority of, or the
instructions given to, the Collateral Agent pursuant to the foregoing and
(b) the Collateral Agent shall not be required to take any action which the
Collateral Agent believes (i) could reasonably be expected to expose it to
personal liability or (ii) is contrary to this Agreement, the Transaction
Documents or applicable law.

Section 7.5 Reliance. The Collateral Agent shall be entitled to rely, and shall
be fully protected in relying, upon any writing, resolution, notice, statement,
certificate, telex, teletype or telecopier message, cablegram, radiogram, order
or other document or telephone message signed, sent or made by the proper person
or entity, and, with respect to all legal matters pertaining to the Agreement
and the other Transaction Documents and its duties thereunder, upon advice of
counsel selected by it and upon all other matters pertaining to this Agreement
and the other Transaction Documents and its duties thereunder, upon advice of
other experts selected by it. Anything to the contrary notwithstanding, the
Collateral Agent shall have no obligation whatsoever to any Secured Party to
assure that the Collateral exists or is owned by the Company or is cared for,
protected or insured or that the liens granted pursuant to the Agreement have
been properly or sufficiently or lawfully created, perfected, or enforced or are
entitled to any particular priority.

Section 7.6 Indemnification. To the extent that the Collateral Agent is not
reimbursed and indemnified by the Company, the Secured Parties will jointly and
severally reimburse and indemnify the Collateral Agent, in proportion to their
initially purchased respective principal amounts of Debentures, from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by or asserted against the
Collateral Agent in performing its duties hereunder or under the Agreement or
any other Transaction Document, or in any way relating to or arising out of the
Agreement or any other Transaction Document except for those determined by a
final judgment (not subject to further appeal) of a court of competent
jurisdiction to have resulted solely from the Collateral Agent’s own gross
negligence or willful misconduct. Prior to taking any action hereunder as
Collateral Agent, the Collateral Agent may require each Secured Party to deposit
with it sufficient sums as it determines in good faith is necessary to protect
the Collateral Agent for costs and expenses associated with taking such action.

Section 7.7 Resignation by the Collateral Agent.

(a) The Collateral Agent may resign from the performance of all its functions
and duties under the Agreement and the other Transaction Documents at any time
by giving 30 days’ prior written notice (as provided in the Agreement) to the
Company and the Secured Parties. Such resignation shall take effect upon the
appointment of a successor Collateral Agent pursuant to clauses (b) and
(c) below.

(b) Upon any such notice of resignation, the Secured Parties, acting by a
Majority in Interest, shall appoint a successor Collateral Agent hereunder.

(c) If a successor Collateral Agent shall not have been so appointed within said
30-day period, the Collateral Agent shall then appoint a successor Collateral
Agent who shall serve as Collateral Agent until such time, if any, as the
Secured Parties appoint a successor Collateral Agent as provided above. If a
successor Collateral Agent has not been appointed within such 30-day period, the
Collateral Agent may petition any court of competent jurisdiction or may
interplead the Company and the Secured Parties in a proceeding for the
appointment of a successor Collateral Agent, and all fees, including, but not
limited to, extraordinary fees associated with the filing of interpleader and
expenses associated therewith, shall be payable by the Company on demand.

 

12



--------------------------------------------------------------------------------

Section 7.8 Rights with respect to Collateral. Each Secured Party agrees with
all other Secured Parties and the Collateral Agent (i) that it shall not, and
shall not attempt to, independently exercise any rights with respect to its
security interest in the Collateral, whether pursuant to any other agreement or
otherwise (other than pursuant to this Agreement), or take or institute any
action against the Collateral Agent or any of the other Secured Parties in
respect of the Collateral or its rights hereunder (other than any such action
arising from the breach of this Agreement) and (ii) that such Secured Party has
no other rights with respect to the Collateral other than as set forth in this
Agreement and the other Transaction Documents. Upon the acceptance of any
appointment as Collateral Agent hereunder by a successor Collateral Agent, such
successor Collateral Agent shall thereupon succeed to and become vested with all
the rights, powers, privileges and duties of the retiring Collateral Agent and
the retiring Collateral Agent shall be discharged from its duties and
obligations under the Agreement. After any retiring Collateral Agent’s
resignation or removal hereunder as Collateral Agent, the provisions of the
Agreement shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Collateral Agent.

SECTION VIII

MISCELLANEOUS

Section 8.1 Termination and Release. This Agreement, and the Liens created by
this Agreement shall automatically terminate in all respects upon the full and
final payment by the Company of the Debentures or the conversion of the
Debentures into shares of capital stock of the Company, in accordance with the
terms of the Debentures. Further, the Liens created by this Agreement on any of
the Collateral shall be automatically released if the Company disposes of such
Collateral pursuant to a transaction permitted by the Debentures or otherwise
consented to by the Collateral Agent or the Majority in Interest. In connection
with any termination or release pursuant to this Section 8.1, the Majority in
Interest shall, or shall cause any duly appointed Collateral Agent to, promptly
execute and deliver to the Company all documents that the Company shall
reasonably request to evidence such termination or release.

Section 8.2 Severability. In the event that any provision of this Agreement
becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable or void, this Agreement shall continue in full force and effect
without said provision; provided, that in such case the parties shall negotiate
in good faith to replace such provision with a new provision which is not
illegal, unenforceable or void, as long as such new provision does not
materially change the economic benefits of this Agreement to the parties.

Section 8.3 Continuing Security Interest; Successors. This Agreement creates a
continuing security interest in the Collateral and shall (i) remain in full
force and effect until the Obligations are paid and performed in full or this
Agreement is sooner terminated in accordance with Section 8.1; and (ii) inure to
the benefit of and be enforceable by Secured Parties and their successors,
transferees, and assigns. Each Secured Party may assign its rights hereunder in
connection with any private sale or transfer of its Debenture in accordance with
the terms of the Purchase Agreement and applicable law, in which case the term
“Secured Party” shall be deemed to refer to such transferee as though such
transferee was an original signatory hereto.

Section 8.4 Governing Law; Jurisdiction. This Agreement shall be governed by and
construed under the laws of the State of New York applicable to contracts made
and to be performed entirely within the State of New York. The Company hereby
irrevocably submit to the non-exclusive jurisdiction of the state and federal
courts sitting in the City of New York, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waive, and agree not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper.

 

13



--------------------------------------------------------------------------------

Section 8.5 Headings. The headings used in this Agreement are used for
convenience only and are not to be considered in construing or interpreting this
Agreement.

Section 8.6 Notices. Any notice to the Company or to a Secured Party shall be
given in the manner set forth in the Purchase Agreement; provided that a Secured
Party, if not a party to such Purchase Agreement, shall provide the Company with
its proper delivery instructions for notices. Either party may, by notice given
in accordance with the Purchase Agreement, change the address to which notices,
demands and requests shall be sent to such party. Any notice to be given by the
Company to the Collateral Agent shall be given in the manner provided for in the
Purchase Agreement, and delivered to such address as the Company is instructed
by the Collateral Agent.

Section 8.7 Entire Agreement; Amendments; Waivers. This Agreement constitutes
the entire agreement between the parties with regard to the subject matter
hereof and thereof, superseding all prior agreements or understandings, whether
written or oral, between or among the parties. Except as expressly provided
herein, neither this Agreement nor any term hereof may be amended except
pursuant to a written instrument executed by Company and the Majority in
Interest, and no provision hereof may be waived other than by a written
instrument signed by the party against whom enforcement of any such waiver is
sought. The Secured Parties shall not, by any act, any failure to act or any
delay in acting be deemed to have (i) waived any right or remedy under this
Agreement, or (ii) acquiesced in any Event of Default or in any breach of any of
the terms and conditions of this Agreement. No failure to exercise, nor any
delay in exercising, any right, power or privilege of the Secured Parties under
this Agreement shall operate as a waiver of any such right, power or privilege.
No single or partial exercise of any right, power or privilege under this
Agreement shall preclude any other or further exercise of any other right, power
or privilege. A waiver by a Secured Party of any right or remedy under this
Agreement on any one occasion shall not be construed as a bar to any right or
remedy that such Secured Party would otherwise have on any future occasion.

Section 8.8 Multiple Counterparts. This Agreement has been executed in a number
of identical counterparts, each of which shall be deemed an original for all
purposes and all of which constitute, collectively, one agreement; but, in
making proof of this Agreement, it shall not be necessary to produce or account
for more than one such counterpart.

Section 8.10 Cumulative Remedies. The rights and remedies provided in this
Agreement are cumulative, may be exercised singly or concurrently, and are not
exclusive of any other rights or remedies provided by law.

Section 8.11 Waivers. The Company acknowledges that the Obligations arose out of
a commercial transaction and hereby knowingly waives any right to require the
Secured Parties to (i) proceed against any person or entity, (ii) proceed
against any other collateral under any other agreement, (iii) pursue any other
remedy available to the Secured Parties, or (iv) make presentment, demand,
dishonor, notice of dishonor, acceleration and/or notice of non-payment.

Section 8.12 Release. No transfer or renewal, extension, assignment or
termination of this Agreement or of any instrument or document executed and
delivered by the Company to the Secured Parties, nor additional advances made by
the Secured Parties to the Company, nor the taking of further security, nor the
retaking or re-delivery of the Collateral by the Secured Parties nor any other
act of the Secured Parties shall release the Company from any Obligation, except
a release or discharge executed in writing by the Majority in Interest or
Collateral Agent with respect to such Obligation or upon full

 

14



--------------------------------------------------------------------------------

payment and satisfaction of all Obligations and termination of the Debentures.
At such time the Obligations have been satisfied in full, the Majority in
Interest or Collateral Agent (if one had been appointed) shall execute and
deliver to the Company all assignments and other instruments as may be
reasonably necessary or proper to terminate the Secured Parties’ security
interest in the Collateral, subject to any disposition of the Collateral that
may have been made by or on behalf of the Secured Parties pursuant to this
Agreement. For the purpose of this Agreement, the Obligations shall be deemed to
continue if the Company enters into any bankruptcy or similar proceeding at a
time when any amount paid to the Secured Parties could be ordered to be repaid
as a preference or pursuant to a similar theory, and shall continue until it is
finally determined that no such repayment can be ordered.

[Signature Pages to Follow]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Secured Party have duly executed this
Agreement as of the date first written above.

 

AUTHENTIDATE HOLDING CORP. By:  

 

  Name: Ian C. Bonnet   Title: Chief Executive Officer

SIGNATURE PAGE TO SECURITY AGREEMENT



--------------------------------------------------------------------------------

SIGNATURE PAGE TO SECURITY AGREEMENT

 

SECURED PARTY: [                                          
                                       ] By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO SECURITY AGREEMENT

BY COLLATERAL AGENT

 

Collateral Agent: By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Schedule I

List of Collateral Locations, Executive Offices and

Jurisdiction of Organization or Incorporation of Obligors

 

Company Name:      Authentidate Holding Corp. Executive Officers:      Ian C.
Bonnet – President and Chief Executive Officer      William A. Marshall – Chief
Financial Officer and Treasurer Jurisdiction of Incorporation:      Delaware
Subsidiaries of Company:      Authentidate, Inc.      300 Connell Drive, 5th
Floor      Berkeley Heights, NJ 07922      Express MD Solutions, LLC      300
Connell Drive, 5th Floor      Berkeley Heights, NJ 07922      Trac Medical
Solutions, Inc.      300 Connell Drive, 5th Floor      Berkeley Heights, NJ
07922

Location of Collateral

and/or related records:

    

Authentidate Holding Corp.

     300 Connell Drive, 5th Floor      Berkeley Heights, NJ 07922